DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 03/28/2022 has been entered. Applicant has amended claims 1, 15, and 18. Claims 2-4 remain cancelled. No new claims have been added. Claims 1 and 5-21 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 03/28/2022, with respect to claims 1 and 5-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 1 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gruhl generally teaches a deduplication archive that enables storage of the archive to, and extraction from, a streaming storage medium. One implementation involves compressing fully sequential data stored in a data repository to a sequential streaming storage, by: splitting fully sequential data into data blocks; hashing content of each data block and comparing each hash to an in-memory lookup table for a match, the in-memory lookup table storing all hashes that have been encountered during the compression of the fully sequential data; for each data block without a hash match, adding the data block as a new data block for compression of fully sequential data; and encoding duplicate data blocks using the in-memory lookup table into data segments.
Varadan generally teaches a plurality of summary data structures corresponding to a plurality of logical file system namespaces representing a plurality of hierarchies of one or more directories having one or more files, each file being stored in the storage system as a plurality of segments in a deduplicated manner. In response to a request to estimate a storage usage by a first of the file system namespace, identify a first of the summary data structures corresponding to the first file system namespace, wherein the first summary data structure stores information summarizing deduplicated segments referenced by one or more files of the first file system namespace. Estimate the storage usage of the first file system namespace based on the first summary data structure and a global summary data structure, wherein the global summary data structure stores information summarizing deduplicated segments referenced by all of the file system namespaces.
Zhang generally teaches caching and referencing multiple fingerprints while data operations are ongoing are disclosed. A first fingerprint is generated based on a first fingerprinting process. The first fingerprint is stored in association with a second fingerprint, which is based on a second fingerprinting process. The first fingerprint and the second fingerprint are associated with the same data segment. Data operations such as a backup operation, a restore operation, or a replication operation can be performed while the conversion of the data segment from the second fingerprint to the first fingerprint is ongoing.
Zhang 2 generally teaches non-duplicate data blocks having consecutive logical addresses are stored to consecutive physical addresses according to an order of the logical addresses, fingerprints of the non-duplicate data blocks having the consecutive logical addresses are also stored to consecutive physical addresses according to the order of the logical addresses, and at the same time, mapping of one logical address of the non-duplicate data blocks having the consecutive logical addresses to a binning address is established.
The cited prior art when considered individually or in combination does not teach the
claimed invention seen in the independent claims 1, 15, and 18. An updated prior art search was
conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166